Tix~   A~TORNEY'GENERAI.
                     OF   TEXAS




Hon. Robart 8. Calvert        Opinion Ho. WW-195
Comptrollerof Public Accounts
Capltb~ Station               Re: proper clas~lflcatlon
Aust+,-Texas -                    for lnherltancetax
                                  purposes of adoptive
                                  par&t of decedent
Dem.Mr..Calvert:                  adopted In 1925
          We qtiotethe.followl& excirpt fr& your letter
requgs't&an opinion ~of.thlsdff&Xon the above-captioned
mattk@:.-:_
 .::
        _. 'Willlan'IsiacS$lveus died testate
    mrcb~~25,'1956~
  *.:              .a,resldentof Bexar County,
    and undo the terms of 'his last.will and
    t6&&,i3nt~..hed6vvis,e&..al.l,,i$.
                                 tilsestate
    to~his.motherwho had legally adopted him
    -InBexti County on February 2, 1925.
          "We klndly'ask that you advise this
  ~Department the pr~per.classlflcatlonas to
    ttmexemptlo~'and rates of $ax when calcu-
 ~~ latlng the:tazCdue-asalnstthe bequest to
    the adtiptlngmother.
          If the.adoptlveparent oannot be given Class A
classlflcatlonunder Article 7118, Vmon%    Civil Statutes,
she must necessarily be classifiedunder Class E - Article
7122, V.O.S.     I
         Article 7118 - Class A, provides, in part; as follows:
         "If passing to or for theuse of
   husband.orwife, or any direct lineal
   desdndant of husb+nd or wife, or any
   direct line+1 desoendant or ascendant
   of the decedent, or to legally adopted
   ohlld or children, or any direct lineal
   descendant of adopted child or children
   of the decedent, or to the husband of a
   daughter, or t\e WV'!?of a +on, the tax
   shall be . . .
:.qc!.~?
           I



Hon. Robert 5. Calvert,~page2 @'W-l%)


          It is evident that the survivingadoptive parent
does not come within any of the Class A classIflcatlons.~
Legally adoptet,chIldrenand their direct lineal descendants
have been given a favorableclasslfIcatlonas to rmqeyzy
which they receive from their adbptlve parents.
Article 7118 makes no provision for adoptive parents re&Iv-
lng property from legally  adopted children.
                         :i..
          Under the,adoptlonstatute‘lneffect at the time
the d~eced&t.,
             lzithis da109 Tex. 220, 204 SiW.
315,.,(1918 the court held th tThe decedent's legally
adopted chI&%n '(adopt'ed  unrig the same statutory procedure.
folltiw& In ttieInstantscas&).'6ame within:the exemptIoii'i%en.
provided for "dIrect%neal descendants'ofthe tbstator?" "
Art. 7487, R.C.S.,'(1911):The court .reasone&that Since the
adopted children had alltb6,rlght~ a* privileges of legal
helra, they were entItled'to,'thg sam~'pr+vlleg.es,,ss.,na~~l
born children for Inheritance.,tax purposes1 “‘That q3as+IIg
cannot be applied In thIs,case be&use the r.Iget.s,.and prlvi-
leges were confined by the a+opt$on statute'tO,the,,adoptea
PePSOn.
          Sectlqn i~.ofAr&ie..46a; V.C'.s'.;
                                          accords the atime
rights of Inheritanceto & p&on adoptied.under  Its pro~lslona
as to a natural legitimateChIl& It qali'have,na  application
here since the de&dent ias not adopted.tinderIts.p~o~,Isions.
Cf. Hoch v. Ho&, 140 Tex. 475, 168 S'.W:2d~$58.-
                        suMMARy~"   : ,.~,

               'The'adoptlveparent of.& decedent ..'
                adopted ln 1925 .mustbe classified
               'nader Article 7122, Class E, V.C.S..,
                for inheritancetax:purposes.
IdMP:gs                            yours very +iy,
APPROVED                            ka?li,
                                         WIISOH
                          .,        ,~~t~eg~ Qen,-a1
 OPINION COMMITTER
:H. Grady Chandlers,ChaIr+i            ,'
C. K. Richards             ,!;'j-'~'
                                ,I,,
John Lennan
MarvInThomas